FOR PUBLICATION

 

 

 

 

 

LISA CANNONIER, D.C. Civ. App. No. 2007-0010

Super. Ct. Civ. No. 2906-0498
Appellant,

CHARLES GILBERT,

)

)

)

)

)

Vv. )
)

)

)

Appellee. )
)

 

On Appeal from the Superior Court of the Virgin Islands, the
Honorable Julio A. Brady presiding.

Considered: April 29, 2011
Filed: April 9, 2020

BEFORE: CURTIS V. GOMEZ, Chief Judge! of the District Court of
the Virgin Islands; and RAYMOND L. FINCH, Senior Judge of the
District Court of the Virgin Islands.

Attorneys:

Lisa Cannonier
St. Croix, VI
Pro sé,

Charles Gilbert
St. Croix, VI
Pro se.

 

1 At the time this appeal was considered, Judge Curtis V. Gomez was the
Chief Judge of the District Court of the Virgin Islands.

2 While Judge Audrey L. Thomas of the Superior Court of the Virgin Islands,
Division of St. Thomas and St. John, sat on the panel that considered this
matter, he retired before the decision was issued.
Lisa Cannonier v. Charlies Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 2

 

 

 

PER CURIAM,

This appeal arises out of an action for damages resulting
from a vehicular accident.

Lr. FACTUAL AND PROCEDURAL HISTORY

 

On June 22, 2006,7 Lisa Cannonier (“Cannonier”) was
reversing her vehicle into the parking lot of the Estate
Richmond Fire Station on St. Croix, when her vehicle rubbed the
bumper of Charles Gilbert’s (“Gilbert”) parked BMW automobile.
(J.A. 11-12.) Gilbert was not in the parking lot at the time.
Eyewitness Carol Gerard (“Gerard”) saw the incident transpire.
Gerard accompanied Cannonier inside the fire station to teil
Gilbert what happened.

Gilbert, Cannonier, Gerard, Kevin Knight {“Knight”) and
several other fire station employees emerged from the fire
station and went into the parking -lot to inspect the damage to
Giibert’s vehicle. At that time, Cannonier acknowledged she was
at fault and agreed to pay for the repair to the bumper skin of
Gilbert's vehicle. (J.A. 12, Trial Tr. at 12:16-17.) Over the

course of several months, Cannonier asked Gilbert about the

 

3 The record uses both June 22, 2006, and June 28, 2006, as the date of the
accident. During Cannonier’s cross-examination of Gilbert, the date of the
accident came into dispute. Rather than determine the exact date, the Court
said, “We don't need to get into all those extraneous matters.” (J.A. 23,
Trial Tr. at 23:15~-16.) For purposes of this appeal, we use June 22, 2006,
as the date of the accident.
Lisa Cannonier v. Charles Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 3

status of repairing the vehicle. Gilbert responded that the
bumper skin needed to be replaced. Cannonier agreed to pay for
the bumper skin and Gilbert subsequently obtained two repair
estimates, one totaling $1,368.00 and the other totaling
$2,069.00. Gilbert told Cannonier that parts other than the
bumper skin needed to be replaced in order to repair his
vehicle from the damage sustained by the accident. Cannonier
responded that the damage was done only to the bumper skin and
refused to pay for any repairs other than the bumper skin.
Subsequently, Gilbert filed the instant small claims action
seeking damages.

On December 12, 2006, a small claims bench trial was
convened. At trial, Gerard and the parties testified. Cannonier
conceded liability, but argued that Gilbert’s estimates
exceeded the actual damage to his vehicle. The Court admitted
photos of the damage to Gilbert’s vehicle but did not permit
Mr. Wilkinson,’ Cannonier’s witness, to testify.

In rendering its decision, the trial court found that both
the photos and repair estimate indicated that the damage to
Gilbert’s vehicle included the bumper cover, the valance panel,

the grille, and the Martin light. (J.A. 34; Trial Tr. at 34:7-

 

4 No first name appears for Mr. Wilkinson in this appeal.
Lisa Cannonier v. Charles Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 4

10.) The Court concluded that Gilbert was entitled to
$2,069.00. Cannonier’s timely appeal followed.

It. JURISDICTION AND STANDARD OF REVIEW

 

The Appellate Panel has jurisdiction to review appeals
from final decisions of the Superior Court of the Virgin
Islands. See V.I. ANN. Cope tit.4, § 33 (2006); Revised Organic
Act of 1984, § 23A, 48 U.S.C. § 1613(a) (2006).

We review a trial court's findings of fact for clear
error. Gov't of the Virgin Islands v. Albert, 241 F.3d 344, 347
(3d Cir. 2001). The trial court's decision regarding
admissibility of evidence is reviewed for abuse of discretion.
Id. “An abuse of discretion is a clear or obvious error of
judgment that must affect substantial rights, and not simply a
different result which can arguably be obtained when applying
the law to the facts of the case.” Poleon v. Gov’t of the
Virgin Islands, 184 F. Supp. 2d 428, 434 (D.V.1I. App. Div.
2002}. Where small claims matters are concerned, an appellate
court should remain mindful that the goal of the trial judge is
to do “substantial justice” between the parties. Cape Air Int'l
v. Lindsey, 2010 V.I. Supreme LEXIS 24 (VI. 2010).

III. ISSUES PRESENTED
On appeal, Cannonier raises three issues. First, she

argues that the trial court erred when it failed to take
Lisa Cannonier v. Charlies Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 5

testimony from her witness concerning the extent of damage to
Gilbert’s vehicle. Second, she argues that the trial court
erred in admitting photographs of the vehicle without first
ascertaining whether the photographs reflected the condition of
the vehicle at the time of the accident. Finally, she contends
that the Superior Court erred when it entered judgment for the
larger of two estimates.
iV. ANALYSIS

To succeed at trial, Gilbert was required to allege and
prove duty, breach, causation and damages. See RESTATEMENT (SECOND)
of Torts § 281 (1965)5; see also White v. Spenceley Realty, LLC,
2010 V.I. Supreme LEXIS 30 (VI. 2016) (citing Gass v. V.T. Tel.
Corp., 149 F. Supp. 2d 205, 209 (D.V.I. 2001)}. Cannonier
conceded liability at trial. (J.A. 26, Trial Tr. at 26:9-18.)
Thus, only the question of damages was left for the trial
court’s consideration.

A. Admission of testimony

This case involved only two eyewitnesses, Cannonier and
Gerard. Both Cannonier and Gerard testified at trial. Both

concurred that Cannonier was driving at a speed of

 

§ “The rules of the common law, as expressed in the restatements of the law
approved by the American Law Institute ... shall be the rules of decision
in the courts of the Virgin Islands in cases to which they apply, in the
absence of local laws to the contrary.” V.I. CopzE Ann. tit 1, § 4.
Lisa Cannonier v. Charlies Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 6

approximately five miles an hour or less, and that based on
their perception, the damage to Gilbert’s vehicle was minor and
included the bumper skin. (J.A. 11, Trial Tr. at 11:13-16; J.A.
26, Trial Tr. at 26:9-18.)

On appeal, Cannonier argues that the trial court erred
when it declined to hear testimony from Wilkinson, her witness.
Cannonier’s oniy witness was an individual identified in the
record as Mr. Wilkinson. Wilkinson was Cannonier’s co-worker
who Cannonier enlisted to order parts on the internet to repair
Gilbert’s vehicle. Wilkinson was not a mechanic, auto body
repair expert, or eyewitness to the accident. Rather, Wilkinson
was one of the several fire station employees who observed the
damage to Gilbert's vehicle shortly after the accident.

The admission of evidence, including witness testimony, is
committed to the sound discretion of the trial court. United
States v. Sokolow, 91 F.3d 396, 402 (3d Cir. 1996).® Cannonier
argues that Wilkinson’s testimony was valuable because he would
have established that the damages sought exceeded the actual

damages suffered. (J.A. 4, Trial Tr. at 4:18; J.A. 33, Trial

 

6 Even had the Federal Rules of Evidence governed in this proceeding, the
trial judge would have been permitted to exclude Wilkinson’s potential
cestimony if the trial judge found in his discretion that its probative
value is substantially outweighed by the risk that its admission wiil
necessitate undue consumption of time or needless presentation of cumulative
evidence. See, e.g., Belardo v. People of the Virgin Islands, 2009 U.S.
Dist. LEXIS 35128, at *12 (D.V.i. 2009) (citing V.I. Cope Ann. tit. 5, §
885)}); see also Fed. R. Evid, 403,
Lisa Cannonier v. Charlies Giibert
D.C. Civ. App. No. 2007-0014
Memorandum Opinicn

Page 7

Tr. at 33:5-6.) Cannonier contends that Wilkinson’s testimony
was pivotal because he would have testified that the damages to
the vehicle were minor. When Cannonier proffered Wilkinscn’s
testimony, the Court had already heard the testimony of two
eyewitnesses who both testified that the damages were minor.
Hence, Wilkinson’s testimony could add little to testimony
already admitted, and the absence of his testimony did not
unfairly prejudice Cannonier. Indeed, the judge acknowledged
that the damage was minor when he found that the property
damage was, at most, an expensive “touch-up.” (J.A. 34, Trial
Tr. at 34:2-7.) Accordingly, we find no error in the trial
court’s decision to exclude Wilkinson’s testimony.

B. Admission of Photographs

Gilbert testified that the photos at issue were taken by
the insurance adjuster on August 4, 2006, approximately five
weeks after the accident occurred on June 22, 2006. (J.A. 21,
Trial Tr. at 21:2-5.) Cannonier loosely argues that the trial
court offended the Federal Rules of Evidence governing
admissibility when it admitted photographs of Gilbert’s vehicle
without first determining whether the pictures accurately
depicted the damage done. (Appellanit’s Brief at 8.)

Generally, issues raised for the first time on appeal are

rejected summarily. Preiss v. Severe, 22 V.I. 433 (1986). Under
Lisa Cannonier v. Charies Giibert
D.c. Civ. App. No. 2007-0014
Memorandum Opinion

Page 8

the plain error standard of review, Rule 52(b) authorizes
Courts of Appeals to apply their discretion to correct only
"particularly egregious errors" which "seriously affect the
fairness, integrity or public reputation of judicial
proceedings." United States v. Young, 470 U.S. 1 (1985)
{citations omitted). Alleged errors not objected to nor brought
to the attention of the trial court below may be considered on
appeal only if they rise to the level of plain error. United
States v. Olano, 507 U.S. 725, 736 (1993). This Court has the
discretion to decline to reach the merits of Cannonier's
argument if it has failed to raise it in the court below.
Fuertes v. Martin, 2002 U.S. Dist. LEXIS 17097, *at 12 (D.V.2.
App. Div. Sept. 4, 2002).

Cannonier failed to object to the admission of the
photograph at trial, or raise this issue before the trial court
post-trial. We therefore, at best, review Cannonier’s argument
for plain error alone.

This is a small claims matter. Smaii claims actions are
summary proceedings with relaxed procedural and evidentiary
rules that are designed to move cases efficiently to
conclusion. See Fuertes v. Martin, 2002 U.S. Dist. LEXIS 17097
(D.V.I. Sept. 4, 2002) (the goal of the Small Claims Division

is to achieve “substantial justice,” not to impose the
Lisa Cannonier v. Charles Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 9

technical procedural requirements on unrepresented litigants).
Superior Court Rule 64 governs procedure in small claims
cases, and provides in pertinent part that “[t]he judge shall
conduct the trial in such a manner as to do substantial justice
between the parties according to the rules of substantive law,
and shall not be bound by the statutory provisions or rules of
practice, procedure, pleadings or evidence, except such
provisions relating to privileged communications.” Super. Ct.
R. 64 (emphasis added); Spencer v. Navarro, 2008 V.I. Supreme
LEXIS 18, at *3 (VI. 2008) (noting that Superior Court Rule 64
governs the procedure in small claims court). As we have
repeatedly noted, “it is the role of the Superior Court judge
in a small claims action to achieve substantial justice, even
if it means that a liberal reading would afford relief to a pro
se small claims litigant which would not be available to a pro
se or other litigant in the Civil Division of the [Superior]
Court." See Fuertes v. Martin, 2002 U.S. Dist. LEXIS 17097, *at
9 (D.V.I. App. Div. Sept. 4, 2002); see aiso Ryans Restaurant
v. Lewis, 949 F. Supp. 380, 383 (D.V.I. App. Div. 1996).
Cannonier argues on appeal that the trial court did not
properly scrutinize the photographs. During trial, Cannonier
neither objected to the admission of the photographs nor

claimed on appeal that the photographs were an inaccurate
Lisa Cannonier v, Charlies Giibert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 10

representation of the damage to Gilbert’s vehicle. Considering
the witness testimony at trial together with the repair
estimates itemizing and demonstrating loss, we cannot say that
the court committed plain error or failed to achieve
substantial justice when the photographs where admitted.

C. Damages

Gilbert submitted two estimates for the damage to his car.
One, from Hendricks International, tetaled $1,368. The other,
from Metro Motors, totaled $2,069. The trial judge awarded
Gilbert damages of $2,069. The trial judge articulated his
findings supporting the damages award on the record and
explicitly stated that the basis for calculating damages
included testimony, photographs and estimates submitted by
reputabie repair companies. (J.A. 33-34, Trial Tr. at 33:14-15,
34:7,3

Cannonier argues that Gilbert’s damages were minor.
Cannonier challenges the trial court’s factual findings and its
election to choose the higher of the two estimates presented.’

We note that this Court may reverse a trial court’s

factual findings only if found to be clearly erroneous. See

 

7 Cannonier also argues that the trial judge improperly rendered judgment
against her in the amount of $2,069.00 because she had car insurance to pay
for the judgment. While the trial judge did note that Cannonier had car
insurance, the record reveals that he articulated that his factual
determinations were based upon the evidence adduced at trial. (J.A. 34,
Trial Tr. at 34:2-16.)
Lisa Cannonier v. Charlies Gilbert
D.C. Civ. App. No. 2007-0014
Memorandum Opinion

Page 11

Poleon, 184 F. Supp. 2d at 428. Clear error is shown where the
trial court's determination is either "completely devoid of
minimum evidentiary support displaying some hue of credibility
or bears no rational relationship to the supportive evidentiary
data." Armstrong v. Armstrong, 266 F.Supp. 2d 385, 397 (D.V.I.
App. Div. 2003). We find no evidence in this record that would
lead us to overturn the trial court’s assessment of damages as
clearly erroneous.
Vv. CONCLUSION

For the reasons articulated above, we affirm the December

12, 2006, Judgment of the Superior Court.
